Bboyles, J.
At the September term, 1915, of the city court of Carrollton, W. B. Harris was convicted of the offense of selling whisky. His motion for a -new trial was overruled, and the Court of Appeals affirmed the judgment, and during the March term, 1916, of the city court of Carrollton, the remittitur from this court was made the judgment of the trial court, and the judge of that court passed the following sentence, which was the same sentence given the defendant at the September term, 1915, of the court: “Whereupon it is considered, adjudged and sentenced by the court here, that the defendant, W. B. Harris, do work in the chain-gang on the public z-oads, -or such other public woz’ks as the State or county authorities of Carroll county may employ the chain-gang, for and during the term of six months, to take effect from the day of his delivery, and in addition that the defendant, W. B. Harris, do pay a fine of $150.00, inclusive of all cost of prosecution, or, in default thereof, that he work in the chain-gang on the public roads, or such other public works as the State or county authorities' of Carroll county may employ the chain-gang, for and during the term of an additional six months, to take effect after the completion of the sentence imposed above; that the defendant is given ten days in which to pay the fine and cost, during which time he is committed to the common jail of Carroll county.” At the same term of court at which this sentence was passed; to wit, the March term, 1916, the court amended the sentence by striking out the word “cost” in the following clause therein: “the defendant is given ten days in which to pay the fine and cost,” the court stating in its order amending the sentence that the word “cost” was inserted by inadvertence. The defendant made a motion to arrest the judgment and set aside the sentence, azid it was overruled. Held: That the sentence did not exceed the authority of the court to punish for misdemeanors, as provided in section 1065 of the Penal Code, and the court did not err in amending its sentence as set forth above, or in overruling the motion in arrest of judgment.

Judgment affirmed.